Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-25 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 13, and 15-24 are amended
	- claims 2 and 14 are cancelled
	- claims 25 and 26 are new
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/17/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 05/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claim 23 previously objected for informalities, claim 23 has been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 1-24 previously provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of co-pending U.S. Application No. 16/821,728, this rejection is still maintained.
Regarding claims 13-24 previously rejected under 35 U.S.C. § 112(b), claims 13-24 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding claims 1-3, 11, 13-15, and 23 previously rejected under 35 U.S.C. § 102(a)(2), Applicant's arguments, see “Murray is silent with respect to “monitoring a plurality of transmission resources including both the accessible beam and the preferred beam for a random access response message from the base station,” as in claim 1.” on page 12, filed on 05/17/2021, with respect to U.S. Publication No. 2017/0357120 (hereinafter “Murray”), have been fully considered but not persuasive.
In the previous OA, the Examiner indicated that Murray disclosed monitoring a plurality of transmission resources (i.e. PRACH) including both the accessible beam and the preferred beam (“The UE uses these beamformed signals received from the eNB to identify the best or preferred UE's DL Rx beam and the best or preferred NR eNB's DL Tx beam. The UE may feedback the best or preferred NR eNB's DL Tx beam information to the NR eNB in Step 1 i.e., with the PRACH Preamble transmission.” [0368]); (“A given UE would select preambles from the subset assigned to the corresponding DL beam that was selected by the UE as the "best" DL Tx beam. The NR-Node would then be able to determine the "best" DL Tx beam for a given UE based on the detected preamble.” [0446]) for a random access response message from the base station (i.e. “eNB”).
Regarding claims 4-6, 7-10, 12, 16-18, 19-22, and 24 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “As noted above, Applicant contends that Murphy fails to teach or even suggest some features of independent claims 1 and 13. The Office does not cite Li or Fang to teach those features. Accordingly, Murray in view of Li and further in view of Fang does not teach or suggest dependent claims 7-10 and 19-22. Accordingly, dependent claims 7-10 and 19-22 are patentable at least for the reasons set forth with respect to the independent claims.” on page 13, filed on 05/17/2021, with respect to Murray, in view of U.S. Publication No. 2020/0404700 (hereinafter “Li”) , and further in view of U.S. Publication No. 2020/0374921 (hereinafter “Fang”), have been fully considered but not persuasive.
In the previous OA, Murray disclosed monitoring a plurality of transmission resources (i.e. PRACH) including both the accessible beam and the preferred beam (“The UE uses these beamformed signals received from the eNB to identify the best or preferred UE's DL Rx beam and the best or preferred NR eNB's DL Tx beam. The UE may feedback the best or preferred NR eNB's DL Tx beam information to the NR eNB in Step 1 i.e., with the PRACH Preamble transmission.” [0368]); (“A given UE would select preambles from the subset assigned to the corresponding DL beam that was selected by the UE as the "best" DL Tx beam. The NR-Node would then be able to determine the "best" DL Tx beam for a given UE based on the detected preamble.” [0446]) for a random access response message from the base station (i.e. “eNB”).
The Murray’s reference, as combined with the references Li and Fang, discloses each and every limitation of the present claims, and therefore render the claims 4-6, 7-10, 12, 16-18, 19-22, and 24 obvious. The Examiner respectfully disagrees with the applicant’s arguments that the 

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 05/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending U.S. Application No. 16821728. Claims 1-24 of this application is patentably indistinct from claims 1-30 of copending Application No. 16821728. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

In instant application
In copending U.S. Application No. 16821728

Claim 1. A method of wireless communication, comprising:
transmitting, by user equipment (UE) via an accessible beam, a random access preamble to a base station to establish a communication connection with the base station, wherein the random access preamble includes a preferred beam indication which identifies a preferred beam from a plurality of communication beams preferred by the UE for the communication connection with the base station;
monitoring, by the UE, a plurality of transmission resources including both the accessible beam and the preferred beam for a random access response message from the base station; and
establishing, by the UE, the communication connection with the base station based on the random access response message.

Claim 13. An user equipment (UE) configured for wireless communication, the apparatus comprising:
at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured:
to transmit, by user equipment (UE) via an accessible beam, a random access preamble to a base station to establish a communication connection with the base station, wherein the random access preamble includes a preferred beam indication which identifies a preferred beam from a plurality of communication beams preferred by the UE for the communication connection with the base station;
to monitor, by the UE, a plurality of transmission resources including both the accessible beam and the preferred beam for a random access response message from the base station; and
to establish, by the UE, the communication connection with the base station based on the random access response message.



Claim 1. A method of wireless communication performed by a user equipment (UE), comprising:
transmitting an indication of a downlink beam in uplink control information of a random access message, wherein the downlink beam is different from a default beam corresponding to a preamble of the random access message and a random access occasion in which the random access message is transmitted, or wherein the downlink beam is selected from a set of multiple downlink beams corresponding to the random access occasion; and
monitoring for at least one of a random access response or a downlink communication subsequent to the random access response using the downlink beam indicated in the uplink control information.


Claim 3. The method of claim 2, wherein the random access preamble and the preferred beam indication are transmitted in a first random access message from the UE to the base station.

Claim 15. The UE of claim 14, wherein the random access preamble and the preferred beam indication are transmitted in a first random access message from the UE to the base station.


Claim 3. The method of claim 1, wherein a plurality of random access occasions configured for the UE each correspond to multiple default beams, wherein the multiple default beams are each associated with a different set of preambles, and wherein the downlink beam is different from the default beam corresponding to the random access occasion in which the random access message is transmitted and corresponding to the preamble of the random access message.


Claim 9. The method of claim 7, wherein the monitoring includes:
unscrambling the random access response message using a temporary identifier associated with a cell on which the UE transmitted the random access preamble.

Claim 21. The UE of claim 19, wherein the configuration of the at least one processor to monitor includes configuration of the at least one processor to unscramble the random access response message using a temporary identifier associated with a cell on which the UE transmitted the random access preamble.


Claim 13. The method of claim 1, wherein a random access radio network temporary identifier for the UE is based at least in part on the preamble of the random access message and a physical uplink shared channel occasion in which the random access message is transmitted.

Claim 10. The method of claim 7, wherein the monitoring includes;
identifying indications of a random access preamble identifier (RAPID) and a cell identifier (ID) within the random access response message; and
confirming the RAPID and the cell ID indicated in the random access response message correspond to the RAPID transmitted with the random access preamble and a cell on which the random access preamble was transmitted.

Claim 22. The UE of 19, wherein the configuration of the at least one processor to monitor includes configuration of the at least one processor:
to identify indications of a random access preamble identifier (RAPID) and a cell identifier (ID) within the random access response message; and
to confirm the RAPID and the cell ID indicated in the random access response message correspond to the RAPID transmitted with the random access preamble and a cell on which the random access preamble was transmitted.


Claim 12. The method of claim 1, wherein the random access response includes at least one of:
a random access preamble identifier and the uplink control information transmitted in the random access message,
a random access preamble identifier and information that identifies one or more resources used for the uplink control information transmitted in the random access message, or
a random access preamble identifier and a hashing identifier that is based at least in part on at least one of the uplink control information or the one or more resources.

Claim 11. The method of claim 1, wherein the monitoring includes monitoring according to a monitoring pattern including one of:
simultaneously monitoring each transmission resource of the plurality of transmission resources; or
monitoring the each transmission resource of the plurality of transmission resources on a time-interleaved sequence.

Claim 23. The UE of claim 13, wherein the configuration of the at least one processor to monitor includes configuration to monitor according to a monitoring pattern including configuration of the at least one processor to one of:
simultaneously monitor each transmission resource of the plurality of transmission resources; or
monitor the each transmission resource of the plurality of transmission resources on a time-interleaved sequence.


Claim 5. The method of claim 1, further comprising monitoring at least one of the default beam or the downlink beam based at least in part on a time division multiplexing pattern indicated in system information.

Clam 6. The method of claim 1, wherein the default beam is monitored for the random access response and the downlink beam is monitored for the downlink communication subsequent to the random access response.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11, 13, 5, 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al. US Pub 2017/0367120 (hereinafter “Murray”)
Regarding claim 1 (Currently Amended)
Murray discloses a method of wireless communication, comprising:
transmitting, by user equipment (UE) via an accessible beam (“UE best or preferred UE's UL Tx beam i.e., the UE's Tx beam from which the received preamble (among all potentially UL Tx beam) is from” [0369]) , a random access preamble (“Step 1 of FIG. 20 is directed to Preamble Transmission.  In step 1 of the random access procedure, the UE transmits the selected random access preamble.” [0372]) to a base station (i.e. “eNB” in Fig. 20) to establish a communication connection with the base station (“A mapping between UE Tx beam and one or more of the PRACH preambles and RACH resources in frequency and time domains may be envisaged.  The eNB may use this mapping to derive the UE best or preferred UE's UL Tx beam i.e., the UE's Tx beam from which the received preamble (among all potentially UL Tx beam) is from.  The eNB may also identify/record the best NR eNB's UL Rx beam associated with the received preamble.” [0369]; [0372-0373]),
wherein the random access preamble includes a preferred beam indication which identifies a preferred beam from a plurality of communication beams preferred by the UE for the communication connection with the base station (“The eNB may feedback to the UE, the best or preferred UE's UL Tx beam information for e.g., in Step 2.” [0369]);
monitoring, by the UE, a plurality of transmission resources (“In step 2 of FIG. 20, the UE monitors the DL control channel, e.g., PDCCH, for Random Access Responses (RARs).  The network can transmit the RAR using resources from the DL slice that corresponds to the device type/service requested.” [0377]; Fig. 20) including both the accessible beam and the preferred beam (i.e. “best or preferred UE's UL Tx beam information”; “The NR-Node may use this info to determine which DL Tx beam to use to transmit the RAR response to avoid sending RARs on a DL Tx beam that wasn't selected by the UE and is not being monitored by the UE for a RAR.” [0447])) for a random access response message from the base station (“The eNB may feedback to the UE, the UE's best or preferred UE's UL Tx beam information in the Random Access response (RAR) message.  The UE may uses this information to select the Tx beam to use for Message 3 (Msg3) transmission in step 3 of FIG. 20.” [0383]; [0385]; and
establishing, by the UE, the communication connection (e.g. via “Msg3”) with the base station based on the random access response message (“The UE may transmit Msg3 on the beam identified as best or preferred UE's UL Tx beam in RAR message by the NR eNB.” [0390]); The UE may also use the RAR message to identify the best or preferred NR eNB's DL Tx beam.” [0385]).

Regarding claim 3 (Currently Amended)
Murray previously discloses the method of claim 1, 
Murray further discloses wherein the random access preamble and the preferred beam indication are transmitted in a first random access message from the UE to the base station (“In step 1 of the random access procedure, the UE transmits the selected random access preamble(s) using the selected PRACH(s) and the selected UL Tx beam.” [0451]; Fig. 20.

Regarding claim 11
Murray previously discloses the method of claim 1, wherein the monitoring includes monitoring according to a monitoring pattern including one of:
Murray further discloses simultaneously monitoring each transmission resource of the plurality of transmission resources (“Alternatively, the common PRACH resource can be configured for simultaneous support of multiple random access subcarrier spacing's, e.g. mixed numerologies, thereby allowing the UE to use any of the supported random access subcarrier spacings for preamble transmission.” [0347] and furthermore “A common PRACH resource configured in this way would be capable of simultaneously supporting 4 mMTC PRACH resources plus 4 eMBB PRACH resources plus 4 UR/LL PRACH resources as shown in FIG. 22” [0348]); or
monitoring the each transmission resource of the plurality of transmission resources on a time-interleaved sequence (“According to our solution, the preamble ID maps to a scrambling sequence and interleaving pattern that the UE should use for transmitting its data.” [0146]).

Regarding claim 13 (Currently Amended)
Murray discloses user equipment (UE) (i.e. “wireless transmit/receive units (WTRU) 102” in Fig. 1B; [0146]) configured for wireless communication, the apparatus comprising:
at least one processor (i.e. “processor 118” in Fig. 1B; [0146]); and a memory (i.e. “memory 130, 132” in Fig. 1B; [0146]) coupled to the at least one processor, wherein the at least one processor is configured:
to transmit, by the UE via an accessible beam, a random access preamble to a base station (i.e. “base station 114” in Fig. 1A) to establish a communication connection with the base station^ wherein the random access preamble includes a preferred beam indication which identifies a preferred beam from a plurality of communication beams preferred by the UE for the communication connection with the base station;
to monitor, by the UE, a plurality of transmission resources including both the accessible beam and the preferred beam for a random access response message from the base station; and
to establish, by the UE, the communication connection with the base station based on the random access response message.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 13 corresponds to 

Regarding claim 15 (Currently Amended)
The UE of claim 13, wherein the random access preamble and the preferred beam indication are transmitted in a first random access message from the UE to the base station.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 15 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 23 (Currently Amended)
The UE of claim 13, wherein the configuration of the at least one processor to monitor includes configuration to monitor according to a monitoring pattern including configuration of the at least one processor to one of:
simultaneously monitor each transmission resource of the plurality of transmission resources; or
monitor each transmission resource of the plurality of transmission resources on a time-interleaved sequence.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 23 corresponds to method claim 11 and is rejected for the same reasons of anticipation as used in claim 11 rejection above.

Regarding claim 25 (New)
	Murray previously discloses the method of claim 1 further comprising: 
	Murray further discloses transmitting the random access response message to the base station via the preferred beam, if the monitoring the plurality of transmission resources detects the preferred beam (“The UE may also use the RAR message to identify the best or preferred NR eNB's DL Tx beam.” [0385]); and
	transmitting the random access response message to the base station via the accessible beam (“The UE may also use the RAR message to identify the best or preferred NR eNB's DL Tx beam.” [0385]), if the monitoring the plurality of transmission resources does not detect the preferred beam (“The NR-Node may use this info to determine which DL Tx beam to use to transmit the RAR response to avoid sending RARs on a DL Tx beam that wasn't selected by the UE and is not being monitored by the UE for a RAR.” [0447]).

Regarding claim 26 (New)
The UE of claim 13, further including configuration of the at least one processor:
to transmit the random access response message to the base station via the preferred beam, if the monitoring the plurality of transmission resources detects the preferred beam; and
to transmit the random access response message to the base station via the accessible beam, if the monitoring the plurality of transmission resources does not detect the preferred beam.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 25. Therefore apparatus claim 26 corresponds to method claim 25 and is rejected for the same reasons of obviousness as used in claim 25 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art reUEd upon, and the rationale supporting the rejection, would be the same under either status.

Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, and in view of Li et al. US Pub 2020/0404700 (hereinafter “Li”). 
Regarding claim 4
Murray previously discloses the method of claim 1, wherein the plurality of transmission resources includes one of:
Murray further discloses a plurality of subbands within a bandwidth part (“the common PRACH resource (which can be one or several PRACH resource sub-bands) is configured in the eMBB slice and each PRACH resource sub-band occupies K eMBB PRBs in the frequency domain and L eMBB (OFDM) symbols (where L symbols may be equal to or greater than 1 subframe) in the time domain.” [0330]; [0332]; [0334]).
	Murray does not specifically teach wherein the plurality of transmission resources includes one of: a primary cell and one or more secondary cells; a plurality of bandwidth parts within a cell; a plurality of subbands within a bandwidth part.
	In an analogous art, Li discloses wherein the plurality of transmission resources includes one of: a primary cell and one or more secondary cells (“PDCCH ordered random access procedure can also be used for positioning and obtaining timing advance alignment between a primary cell and a secondary cell, e.g. in a CA.” [0034]); a plurality of bandwidth parts within a cell (“A random access procedure may pertain to a carrier and/or bandwidth part, or to a plurality of carriers, e.g. in a carrier aggregation.” [0008]; [0085]); a plurality of subbands within a bandwidth part (“A subcarrier may be a subband of a carrier, e.g. as defined by a standard.” [0077]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing random access in a beam sweeping network having a cell to include Li’s method for transmitting a control message indicating to a user equipment to perform a random access procedure, wherein the control message is transmitted utilising a beam selected from a set of beams (Li [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Li’s method for transmitting a control message indicating to a user equipment to perform a random access procedure into Murray’s method for performing random access in a beam sweeping network having a cell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Murray, as modified by Li, previously discloses the method of claim 4, further including:
Li further discloses receiving, at the UE, a preamble configuration message from the base station, wherein the preamble configuration message assigns the UE a preamble for the random access preamble, wherein the monitoring includes monitoring a common search space of each of the plurality of transmission resources (“Generally, it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics, and/or configures and/or is adapted to configure, a plurality of UEs with a second bandwidth parts and/or second sets of characteristics, which may be the same or different.” [0052]).

Regarding claim 6
Murray, as modified by Li, previously discloses the method of claim 5, 
Murray further discloses wherein the random access preamble and a connection request message are transmitted in a first random access message from the UE to the base station on one of the plurality of transmission resources (“the UE may transmit an RRCConnectionRequest message.  This message includes an establishmentCause field that provides the establishment cause for the RRC connection request as provided by the upper layers.” [0387]; [0403]).

Regarding claim 16 (Currently Amended)
The UE of claim 13, wherein the plurality of transmission resources includes one of:
a primary cell and one or more secondary cells; a plurality of bandwidth parts within a cell; or a plurality of subbands within a bandwidth part.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 16 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 17 (Currently Amended)
The UE of claim 16, further including configuration of the at least one processor to receive, at the UE, a preamble configuration message from the base station, wherein the preamble configuration message assigns the UE a preamble for the random access preamble, wherein the configuration of the at least one processor to monitor includes configuration to monitor a common search space of each of the plurality of transmission resources.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 17 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 18 (Currently Amended)
The UE of claim 17, wherein the random access preamble and a connection request message are transmitted in a first random access message from the UE to the base station on one of the plurality of transmission resources.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 18 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 7-10 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, in view of Li, and further in view of Fang et al. US Pub 2020/0374921 (hereinafter “Fang”). 
Regarding claim 7
Murray, as modified by Li, previously discloses the method of claim 4, further including;
Murray further discloses transmitting, by the UE, a connection request to the base station in response to detection of the random access response message during the monitoring, wherein the random access response message includes one or more uplink grants identifying uplink resources for transmission of the connection request from the UE on one or more cells (“Step 3 of FIG. 24 describes a Transmission of UL Data and Control Signaling.  This step is only applicable for the case when a connection request was transmitted in Step 1 of FIG. 18.  Here, the UE uses resources provided in the UL grant to send a message to indicate the status of the connection, e.g., connection establishment success or connection establishment failure, along with any UL data or control signaling.” [0420]); and
Murray and Li do not specifically teach receiving, by the UE, a contention resolution identifier (ID) acknowledging receipt of the connection request, wherein the contention resolution ID is received via the one or more cells.
In an analogous art, Fang discloses receiving, by the UE, a contention resolution identifier (ID) acknowledging receipt of the connection request, wherein the contention resolution ID is received via the one or more cells (“Optionally, the determining, by the UE #1 based on the first indication information, to complete a random access procedure includes: receiving, by the UE #1, a first cell radio network temporary identifier sent by the gNB; and if a user equipment contention resolution identifier included in the first indication information matches the second identifier of the UE #1, setting, by the UE #1, the first cell radio network temporary identifier as the cell radio network temporary identifier of the UE #1, and determining to complete the random access procedure.” [0265-0266]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing random access in a beam sweeping network having a cell, as modified by Li, to include Fang’s random access method using identifiers in order to reduce transmission delays and signaling overheads (Fang [0014]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fang’s random access method using identifiers into Murray’s method for performing random access in 

Regarding claim 8
Murray, as modified by Li and Fang, previously discloses the method of claim 7,
Murray further discloses wherein the random access preamble and a connection request message are transmitted in a first random access message from the UE to the base station on one of the plurality of transmission resources (“the UE may transmit an RRCConnectionRequest message.  This message includes an establishmentCause field that provides the establishment cause for the RRC connection request as provided by the upper layers.” [0387]; [0403]), and
Fang further discloses wherein the random access response message and a contention resolution identifier (ID) are received in a second random access message from the base station to the UE on an accessible one of the plurality of transmission resources (“To be specific, a terminal device sends a preamble sequence (Preamble); a network device feeds back a random access response (Random Access Response, RAR) message; the terminal device sends a message 3 (Message 3, Msg 3); and the network device returns a message 4 (Message 4, Msg 4) for contention resolution.  In this way, the final uplink random access procedure is completed.” [0115]).

Regarding claim 9
Murray, as modified by Li and Fang, previously discloses the method of claim 7, wherein the monitoring includes:
Murray further discloses unscrambling the random access response message using a temporary identifier (i.e. “RA-RNTI”) associated with a cell on which the UE transmitted the random access preamble (“the monitoring instruction includes identifying a RA-RNTI Random Access Radio Network Temporary Identifier of a RAR.” [Claim 7 text]).
Fang further discloses unscrambling the random access response message using a temporary identifier (i.e. “RA-RNTI”) associated with a cell on which the UE transmitted the random access preamble (“monitoring, by the terminal device, a PDCCH that is scrambled by a cyclic redundancy check (Cyclic Redundancy Check, CRC) code by using a random access radio network temporary identifier (Random Access Radio Network Temporary Identity, RA-RNTI), to obtain time-frequency resource information of the random access response message” [0040]).

Regarding claim 10
Murray, as modified by Li and Fang, previously discloses the method of claim 7, wherein the monitoring includes;
Fang further discloses identifying indications of a random access preamble identifier (RAPID) (“RAPID: a random access preamble identifier, occupying six bits and ranging from 0 to 63.” [0197]; [0194]) and a cell identifier (ID) within the random access response message (“Any MAC RAR of a MAC RAR 1, a MAC RAR 2, .  . . , and a MAC RAR n shown in FIG. 6 may include one or more of an R field, a timing advance command (Timing Advance Command, TAC) field, an uplink grant (UL Grant) field, and a temporary cell radio network temporary identifier (Temporary Cell Radio Network Temporary Identity, Temporary C-RNTI) field.” [0198]); and
confirming the RAPID and the cell ID indicated in the random access response message correspond to the RAPID transmitted with the random access preamble and a cell on which the random access preamble was transmitted (“It can be learned from the foregoing description that the preamble identifier in the random access response message can be learned of according to the RAPID field in FIG. 6, and the uplink resource can be learned of according to the UL grant field in FIG. 7.” [0203]; Figs. 6 and 7).

Regarding claim 19 (Currently Amended)
The UE of claim 16, farther including configuration of the at least one processor:
to transmit, by the UE, a connection request to the base station in response to detection of the random access response message during execution of the configuration of the at least one processor to monitor, wherein the random access response message includes one or more uplink grants identifying uplink resources for transmission of the connection request from the UE on one or more cells: and
to receive, by the UE, a contention resolution identifier (ID) acknowledging receipt of the connection request, wherein the contention resolution ID is received via the one or more cells.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 19 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 20 (Currently Amended)
The UE of claim 19,
wherein the random access preamble and a connection request message are transmitted in a first random access message from the UE to the base station on one of the plurality of transmission resources, and
wherein the random access response message and a contention resolution identifier (ID) are received in a second random access message from the base station to the UE on an accessible one of the plurality of transmission resources.


Regarding claim 21 (Currently Amended)
The UE of claim 19, wherein the configuration of the at least one processor to monitor includes configuration of the at least one processor to unscramble the random access response message using a temporary identifier associated with a cell on which the UE transmitted the random access preamble.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 21 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 22 (Currently Amended)
The UE of 19, wherein the configuration of the at least one processor to monitor includes configuration of the at least one processor:
to identify indications of a random access preamble identifier (RAPID) and a cell identifier (ID) within the random access response message; and
to confirm the RAPID and the cell ID indicated in the random access response message correspond to the RAPID transmitted with the random access preamble and a cell on which the random access preamble was transmitted.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 22 corresponds to .

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, and in view of Fang. 
Regarding claim 12
Murray previously discloses the method of claim 11, further including:
Murray does not specifically teach receiving, by the UE, the monitoring pattern from the base station in a random access resource configuration message.
In an analogous art, Fang discloses receiving, by the UE, the monitoring pattern from the base station in a random access resource configuration message (“the system sends a basic system message (system information block (System Information Block, SIB) message), and by receiving the basic system message and reading the basic system information, the terminal device can obtain a network configuration message for uplink random access, and provide related information for the random access procedure in the third step.  In step (3), the terminal device obtains resource configuration information for uplink random access based on the basic system information provided by the system, and performs the uplink random access procedure.” [0115] and furthermore “Correspondingly, the UE #1 may randomly select one from the available preamble sequences.  Alternatively, the preamble sequence configuration information may indicate information, for example, a root sequence, used for generating a preamble sequence.  The root sequence may be used for the UE #1 to generate a final preamble sequence.  Specifically, the root sequence may be a Zadoff-Chu sequence, a Root Zadoff-Chu sequence, a plurality of cyclic shift root Zadoff-Chu sequences in ascending or descending order, or any other available orthogonal sequence.” [0148]).
(Fang [0014]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fang’s random access method using identifiers into Murray’s method for performing random access in a beam sweeping network having a cell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 24 (Currently Amended)
The UE of claim 23, further including configuration of the at least one processor to receive, by the UE, the monitoring pattern from the base station in a. random access resource configuration message.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 24 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411